United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3181
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Charles E. James,                         *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: May 15, 2009
                                 Filed: July 9, 2009
                                  ___________

Before WOLLMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Charles E. James appeals from the judgment and sentence entered following his
conditional plea to one count of failure to register and update his registration as a sex
offender pursuant to the Sex Offender Registration and Notification Act (SORNA),
42 U.S.C. §§ 16901-16991.

      Prior to entry of his guilty plea, James challenged the constitutionality of
SORNA’s registration requirement under 42 U.S.C. § 16913 and the accompanying
criminal penalties for failure to comply with the requirement under 18 U.S.C. § 2250,
arguing that Congress exceeded its authority under the commerce clause in enacting
these provisions. After a hearing, the district court1 denied James’s motion to dismiss
and concluded SORNA was constitutional.

       James’s constitutional challenges are foreclosed by our recent holdings in
United States v. May, 535 F.3d 912 (8th Cir. 2008), and United States v. Howell, 552
F.3d 709 (8th Cir. 2009). See also United States v. Hacker, 565 F.3d 522 (8th Cir.
2009); United States v. Baccam, 562 F.3d 1197 (8th Cir. 2009). In May, we held that
§ 2250 was an appropriate use of Congress’s power to regulate “the use of the
channels of interstate commerce” and “the instrumentalities of interstate commerce,
or persons, or things in interstate commerce, even though the threat may come only
from intrastate activities.” 535 F.3d at 922 (quoting United States v. Lopez, 514 U.S.
549, 558-59 (1995)). Likewise, in Howell, we noted that SORNA aimed to regulate
the interstate travel of sex offenders and that the registration requirement of § 16913
was “a necessary part of a more general regulation of interstate commerce.” 552 F.3d
at 717. We therefore held that “an analysis of § 16913 under the broad authority
granted to Congress through both the commerce clause and the enabling necessary and
proper clause reveals the statute is constitutionally authorized.” Id. at 715.

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-